DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on September 24, 2021 has been entered.
Claims 2, 5, 7, 9-17, 20, 24-27, and 30-38 have been canceled. Claims 1, 3, 4, 6, 8, 18, 19, 21-23, 28, 29 and 39-56 are pending, Claims 8, 18, 19, 21-23, 28, and 29 have been withdrawn, and Claims 1, 3, 4, 6, and 39-56 have been considered on the merits, insofar as they read on the elected species of isolated islet cell. All arguments have been fully considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 4, 6, and 39-56 are rejected under 35 U.S.C. 103 as being unpatentable over Enevold (US 6,020,200; 2/1/2000. Cited on IDS) in view of Foglia et al (J. Mater. Chem. B. 2013;1:6283-6290.).
The instant claims recite a composition comprising: a polymerized oligomeric collagen and a porous silica layer deposition on the polymerized oligomeric collagen.
Enevold teaches a microcapsule composition comprising a polymerized oligomeric collagen comprising three-dimensional fibril matrices (Abstract, col.6 para 5). The composition further comprising a biological material comprises isolated islet cells (col.11 para 4), wherein the polymerized oligomeric collagen matrices at least partially encapsulate the biological material (col.6 para 6), and the biological material is suspended in the polymerized oligomeric collagen matrices (col.3 para 2, col.7 para 4). The composition is a sphere (col.13 last para, col.14 first para).

Enevold does not teach the composition comprises a porous silica layer deposition on the polymerized oligomeric collagen, wherein at least one pore can selectively diffuse biomolecules (claims 1, 39, 41-43, and 49-50).
Foglia teaches a method for preparing biocompatible silica coated-collagen hydrogels (Title). When compared to non-silicified collagen, silica containing matrices exhibit a 60 fold increment in the rheological properties (Abstract). Figure 3B-D demonstrate silica coating is porous and the pores are capable of selectively diffusing biomolecules. So far, biocompatible collagen-silica hybrids containing 5 mg/mL collagen and 25 mM silicate have shown a 10 fold increase in the storage modulus when compared to pure 5 mg/mL collagen hydrogels (~100 Pa) (p.6289 col left – para 4).


Response to Arguments
Applicant argues that neither Enevold nor Foglia teaches polymerized oligomeric collagen - as recited in claim 1, from which all other claims depend, and that the Office has been incorrectly arguing that Enevold discloses polymerized oligomeric collagen, as further explained in the Declaration submitted on 9/24/2021.
These arguments are not found persuasive. The Declaration submitted on 9/24/2021 is acknowledged and reviewed. Rejected claims are drawn to a composition comprises a polymerized oligomeric collagen, wherein the polymerized oligomeric collagen is in the form of a three-dimensional fibrillary matrix. Enevold does teach a composition comprising a polymerized oligomeric collagen comprises three-dimensional fibril matrices (Abstract, col.6 para 5). Enevold does teach the collagen polypeptides are generally characterized by a long midsection bounded at either end by the “telopeptide” regions, and these telopeptide regions are generally responsible for lateral and longitudinal assemblage of microscopic and macroscopic 

Applicant argues that Foglia fails to teach, let alone suggest, a porous silica layer deposition on any sort of collagen construct, let alone a polymerized oligomeric collagen, as taught and claimed in the instant application, that claim 1 is unambiguous on its face, and one of ordinary skill in the art would immediately recognize the claim refers to a physical deposition of silica, and the specification supports that contention, and that Foglia is directed to the covalent attachment of silica to a collagen hydrogel (not a polymerized oligomeric collagen), and Enevold discloses the use of a polymeric matrix (also not a polymerized oligomeric collagen) to coat silica — not the reverse.
These arguments are not found persuasive because Enevold does teach a polymerized oligomeric collagen, see discussion above. Foglia is relied upon to demonstrate the porous silica layer deposition on the polymerized oligomeric collagen. Foglia teaches silica coated-collagen 

Conclusion
No claims are allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Lynn Y Fan/
Primary Examiner, Art Unit 1651